DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 10, 2021 has been entered.
 
Response to Arguments
Applicant's arguments filed August 23, 2021 have been fully considered but they are not persuasive. 	Regarding Cl.	Similarly an updated rejection Sri-Jayantha’s opposite edges of 8 can be seen to be laterally between opposite edges of 6 as shown in the updated rejection below.

Status of the Claims
Claims 13-14 are canceled.  Claims 21-22 are added.  No new matter.  Claims 1-12, and 15-22 are present for examination.
Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16, 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chun (US 2015/0221625) in view of Keser (US 2017/0077053).
Claim 16, Chun discloses (Fig. 6) A package structure, comprising: 	a redistribution structure (201/230, memory chip/penetration electrode, under broadest reasonable interpretation (BRI) may be considered RDL, Para [0104]); 	an interposer substrate (500 with protrusion 505, dissipating plate, under BRI may be considered interposer, Para [0110]) over the redistribution structure (500 over 201/230); 	a semiconductor die (202, memory chip, Para [0108]) between the redistribution structure and the interposer substrate (202 between 201/230 and 500); 	a conductive feature (232, second bump structure used for connecting, Para [0105]) between the redistribution structure and the interposer substrate (232 is between 201/230 and 500),	a protective layer (300, mold layer, Para [0041]) surrounding the semiconductor die and the conductive feature,  	an adhesive element (400, thermal conductive adhesive, Para [0041]) between the interposer substrate and the semiconductor die (400 is between 500 and 202), wherein opposite edges of the adhesive element are laterally between opposite edges of the interposer substrate (under BRI inner opposite edges of 400 are laterally between opposite edges of 510 of 500); and 	a thermal conductive element (510, protrusion of 500 which is dissipating plate, Para [0041]) between the interposer substrate and the semiconductor die (under BRI 510 can be considered between 500 and 202), wherein the thermal conductive element penetrates into the adhesive element (510 penetrates 400).
Chun does not explicitly disclose wherein the conductive feature comprises a support element and a solder element, the support element comprises a metal material, and the solder element extends along a top surface, a bottom surface, and a sidewall surface of the support element; wherein the solder element separates the support element from the protective layer.	However, Keser discloses (Figs. 1D/2A) a conductive feature (100/240, conductive pillar, Para [0024] – [0025]) comprises a support element (110/120 and 242/244, core/first layer, Para [0024]- [0025])  and 	a solder element (130/246, second layer, Para [0024] – [0025]), the support element comprises a metal material (110/120 and 242/244, may be copper wire and nickel, Para [0024] –[0025]), and 	the solder element extends along a top surface, a bottom surface, and a sidewall surface of the support element (130 extends along top surface, bottom surface, and a sidewall surface of 120 and 246 extends along top surface, bottom surface, and a sidewall surface of 244); 	wherein the solder element separates (Fig. 2A, 246 separates 242/244 from 270)  the support element from a protective layer (270, molding compound, Para [0031]).	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to substitute the conductive pillar of Keser for the bump structure of Chun as it can increase reliability and electrical performance (Keser, Para [0022]).	Claim 18, Chun in view of Keser discloses the package structure as claimed in claim 16.	Keser discloses (see annotated Fig. 1D below) wherein the solder element (130) has a first portion (1st) and a second portion (2nd), the first portion is between the second portion and the redistribution structure (1st would be between 2nd and 201/230 of Chun) and the first portion is thicker than the second portion (1st is laterally thicker than 2nd).
    PNG
    media_image1.png
    590
    644
    media_image1.png
    Greyscale
	Claim 19, Chun in view of Keser discloses the package structure as claimed in claim 16.	Keser discloses (see annotated Fig. 1D above) wherein the solder element (130) has a first portion (1st) and a second portion (2nd), the first portion is between the second portion and the redistribution structure (1st would bet between 2nd and 201/230 of Chun) and the first portion is thinner than the second portion (1st is vertically thinner than 2nd).	Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Chun (US 2015/0221625) in view of Keser (US 2017/0077053) in further view of Tanie (US 2010/0171209).	Claim 17, Chun in view of Keser discloses the package structure as claimed in claim 16.	Chun in view of Keser does not explicitly disclose wherein the support element has a first melting point, the solder element has a second melting point, and the first melting point is higher than the second melting point.	However, Tanie discloses a conductive structure, comprising a support element with a first melting point and a solder element with a second melting point, and the first melting point is higher than the second melting point (solder ball has a core with a higher melting point than outer solder layer, Para [0025]).	Therefore it would have been obvious to one of ordinary skill before the effective filing date that the solder have a lower melting point than the support element as the core must maintain structure stability while the solder is reflowed (Tanie, Para [0025]).
Claims 16, 18-20, and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sri-Jayantha (US 2010/0044856) in view of Keser (US 2017/0077053).
	Sri-Jayantha discloses (Fig. 2) a package structure, comprising: 	a redistribution structure (2, organic substrate, under BRI may be considered RDL as it connects to 10, Para [0008]); 	an interposer substrate (6, die, Para [0006]) over the redistribution structure (6 is over 2); 	a semiconductor die (10, interposer, Para [0008]) between the redistribution structure and the interposer substrate (10 is between 2 and 6); 	a conductive feature (9, C4 layer, Para [0008]) between the redistribution structure and the interposer substrate (9 is between 2 and 6),	a protective layer (portion of 8 surrounding 10 and 9, underfill, hereinafter “protect”, Para [0008]) surrounding the semiconductor die and the conductive feature (protect surrounds 10 and 9), 	an adhesive element (portion of 8 between 6 and 10, hereinafter “adhesive”, Para [0008]) adhesive between 6 and 10), wherein opposite edges of the adhesive element are laterally between opposite edges of the interposer substrate (under BRI inner opposite edges of adhesive are laterally between opposite edges of 6); and 	a thermal conductive element (12, micro C4 layer, Para [0008]) between the interposer substrate and the semiconductor die (12 is between 6 and 10), wherein the thermal conductive element penetrates into the adhesive element (12 penetrates adhesive).
	Sri-Jayantha does not explicitly disclose wherein the conductive feature comprises a support element and a solder element, the support element comprises a metal material, and the solder element extends along a top surface, a bottom surface, and a sidewall surface of the support element; wherein the solder element separates the support element from the protective layer.	However, Keser discloses (Figs. 1D/2A) a conductive feature (100/240, conductive pillar, Para [0024] – [0025]) comprises a support element (110/120 and 242/244, core/first layer, Para [0024]- [0025])  and 	a solder element (130/246, second layer, Para [0024] – [0025]), the support element comprises a metal material (110/120 and 242/244, may be copper wire and nickel, Para [0024] –[0025]), and 	the solder element extends along a top surface, a bottom surface, and a sidewall surface of the support element (130 extends along top surface, bottom surface, and a sidewall surface of 120 and 246 extends along top surface, bottom surface, and a sidewall surface of 244); 	wherein the solder element separates (Fig. 2A, 246 separates 242/244 from 270)  the support element from a protective layer (270, molding compound, Para [0031]).	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to substitute the conductive pillar of Keser for the conductive feature of Sri-Jayantha as it can increase reliability and electrical performance (Keser, Para [0022]).	Claim 18, Sri-Jayantha in view of Keser discloses the package structure as claimed in claim 16.130) has a first portion (1st) and a second portion (2nd), the first portion is between the second portion and the redistribution structure (1st would bet between 2nd and 2 of Sri-Jayantha) and the first portion is thicker than the second portion (1st is laterally thicker than 2nd).	
    PNG
    media_image1.png
    590
    644
    media_image1.png
    Greyscale
	Claim 19, Sri-Jayantha in view of Keser discloses the package structure as claimed in claim 16.	Keser discloses (see annotated Fig. 1D above) wherein the solder element (130) has a first portion (1st) and a second portion (2nd), the first portion is between the second portion and the 1st would bet between 2nd and 2 of Sri-Jayantha) and the first portion is thinner than the second portion (1st is vertically thinner than 2nd).	Claim 20, Sri-Jayantha in view of Keser discloses the package structure as claimed in claim 16.	Sri-Jayantha discloses (Fig. 2) wherein the adhesive element is in direct contact with the interposer substrate (adhesive is in direct contact with 6).	Claim 22, Sri-Jayantha in view of Keser discloses the package structure as claimed in claim 16.	Sri-Jayantha does not explicitly disclose wherein the thermal conductive element comprises a second support element and a second solder element, and the second solder element covers an entirety of the second support element.	However, Keser discloses a thermal conductive element (100, conductive pillar with thermal conductivity, Para [0021]) comprises a support element (110/120, core/first layer, Para [0020]) and a solder element (130, second layer may be solder, Para [0022]), and the solder element covers an entirety of the support element (130 covers entirety of 110/120).	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to substitute the conductive pillar of Keser for the thermal conductive element of Sri-Jayantha as it can increase reliability and electrical performance (Keser, Para [0022]).
	Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sri-Jayantha (US 2010/0044856)  in view of Keser (US 2017/0077053) in further view of Tanie (US 2010/0171209).	Claim 17, Sri-Jayantha in view of Keser discloses the package structure as claimed in claim 16.	Sri-Jayantha in view of Keser does not explicitly disclose wherein the support element has a first melting point, the solder element has a second melting point, and the first melting point is higher than the second melting point.	However, Tanie discloses a conductive structure, comprising a support element with a first melting point and a solder element with a second melting point, and the first melting point is higher .
Allowable Subject Matter
Claims 1-12, 15, and 21 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior art of record, Pagaila (US 2010/0237495), Yoo (US 2017/0358535), Wirz (US 2018/0342475), Shim (US 2005/0194698), Jeng (US 2019/0131241), Seri (US 20020172021), Yamaguchi (US 2014/0049930), Guzek (US 2019/0189564), Chung (US 2016/0260695), Kim (US 2015/0221601), Bai (US 2005/0109455), Yu (US 2015/0303174), Chun (US 2015/0221625), Keser (US 2017/0077053), Kim (US 2014/0151863), Tanie (US 2010/0171209), Sri-Jayantha (US 2010/0044856), fail to disclose (by themselves or in combination) the following limitations in combination with the rest of the claim:	Regarding Claim 1 (from which claims 2-10 and 21 depend), forming an adhesive element over the semiconductor die before the interposer substrate is stacked; and forming a thermal conductive element over the interposer substrate before the interposer substrate is stacked, wherein the thermal conductive element penetrates the adhesive element after the interposer substrate is stacked.	Regarding Claim 11 (from which claims 12 and 15 depend), forming an adhesive element over the semiconductor die before the interposer substrate is stacked; and forming a thermal conductive element over the interposer substrate before the interposer substrate is stacked, wherein the thermal conductive element penetrates the adhesive element after the interposer substrate is stacked.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUSTAVO G RAMALLO whose telephone number is (571)272-9227.  The examiner can normally be reached on Monday-Friday 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen L Parker can be reached on 303-297-4722.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/G.G.R/Examiner, Art Unit 2819                                                                                                                                                                                                        /STEPHEN M BRADLEY/Primary Examiner, Art Unit 2819